NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted June 29, 2021*
                                 Decided June 30, 2021

                                         Before

                           MICHAEL B. BRENNAN, Circuit Judge

                           MICHAEL Y. SCUDDER, Circuit Judge

                           THOMAS L. KIRSCH II, Circuit Judge

No. 19-3316

ANTONIO SUSTAITA,                               Appeal from the United States District
    Plaintiff-Appellant,                        Court for the Central District of Illinois.

      v.                                        No. 16-4269-CSB

ALLEN HENDERSON, et al.,                        Colin S. Bruce,
    Defendants-Appellees.                       Judge.

                                       ORDER

       Antonio Sustaita, an Illinois inmate, appeals the entry of summary judgment in
favor of medical staff and officers at his prison who he claims deliberately ignored his
serious medical needs for eleven months. The district court correctly ruled that, based
on undisputed facts, Sustaita’s doctor provided constitutionally adequate care and that
the rest of the defendants were not personally responsible for that care, so we affirm.




      *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19-3316                                                                          Page 2

       Sustaita injured his left bicep three times; the first time occurred in September
2014 while he played soccer at Hill Correctional Center. Dr. Kul B. Sood ordered an
X-ray and determined that Sustaita had torn a tendon near his bicep. The doctor
prescribed pain relievers, a bandage wrap, and a 30-day low-bunk permit in Sustaita’s
regular cell. In Dr. Sood’s medical judgment, rest and time were sufficient to heal the
injury, and within two months, Sustaita confirmed that he no longer had pain in his
bicep. The eleven-month period that Sustaita addresses in this suit began after this
successful treatment. We recount the facts of what followed in the light most favorable
to Sustaita. See Wilson v. Adams, 901 F.3d 816, 820 (7th Cir. 2018).

       In December 2014, Sustaita reinjured his bicep when he fell in a segregation unit.
(He also believes that he fractured his collar bone in the fall, but he admits that no
medical record reflects a fracture.) The same day, a nurse learned about the fall; she
determined that Sustaita’s injury was not an emergency and gave him pain medicine
until Dr. Sood could see him. Dr. Sood evaluated Sustaita five days later. Similar to the
treatment after the first injury, he prescribed pain relievers, a 60-day low-bunk permit,
and a bandage wrap. For security reasons (presumably to avert self-harm), Sustaita was
not permitted to receive the wrap during his final nine days in segregation. Sustaita
asserts that, during the next eleventh months, he complained to prison officers and
medical personnel about his bicep and collar bone. But his medical records reflect no
further complaints about his bicep and none at all about his collar bone.

       After this eleven-month period, Sustaita was transferred to Stateville
Correctional Center in Illinois, where he injured his bicep for a third time in another fall.
This time, when Sustaita returned to Hill about a month later, Dr. Sood referred him to
an orthopedic specialist for extra treatment. The specialist administered a steroid shot
and prescribed an anti-inflammatory drug. After Sustaita’s bicep did not improve, the
specialist wrote that Sustaita “suffered a long head of the bicep rupture 1 year ago” that
“cannot be addressed.”

       This suit came next. Sustaita alleged first that Dr. Sood ignored his medical needs
between his second bicep injury and his transfer to Stateville. In entering summary
judgment in favor of the defendants, the district court ruled that, based on the
undisputed evidence, Dr. Sood used proper professional judgment in deciding to follow
the same conservative treatment that had successfully treated Sustaita’s first bicep
injury. As for other prison staff whom Sustaita sued, the court ruled that they were not
personally involved and had no authority to override Dr. Sood. Sustaita moved the
court to reconsider under Federal Rule of Civil Procedure 59, but the court denied relief.
No. 19-3316                                                                         Page 3

       On appeal, Sustaita again first targets the treatment of his second bicep injury
following his fall in December 2014. To begin, he argues that he received no care until
he saw Dr. Sood five days after the second injury. The record refutes his claim. He does
not dispute that a nurse saw him the day of his fall, assessed his injury, and gave him
pain medication. This prompt attention complied with the Eighth Amendment.
See Dobbey v. Mitchell-Lawshea, 806 F.3d 938, 940 (7th Cir 2015).

       Sustaita next contends that Dr. Sood violated the Eighth Amendment when, after
he prescribed a bandage wrap, he did not ensure that Sustaita received it immediately.
But Dr. Sood was constrained by the security protocol that kept bandages out of
segregation. Because he did not devise that protocol, and Sustaita does not contend that
it was a sham, Dr. Sood did not deliberately ignore Sustaita’s need for the wrap.
See Burks v. Raemisch, 555 F.3d 592, 595 (7th Cir. 2009).

        Next Sustaita argues that he had a collar bone injury that Dr. Sood ignored, but
the record contains no evidence that his collar bone required serious medical attention.
“A ‘serious’ medical need is one that has been diagnosed by a physician as mandating
treatment or one that is so obvious that even a lay person would easily recognize the
need for a doctor’s attention.” Foelker v. Outagamie Cnty., 394 F.3d 510, 512 (7th Cir.
2005) (quoting Gutierrez v. Peters, 111 F.3d 1364, 1371 (7th Cir. 1997)). Sustaita admits
that no medical professional diagnosed him with a collar bone injury, despite numerous
medical exams after his fall, and no medical document reveals one. Sustaita responds
that his own sworn testimony about a fracture should suffice. But Sustaita concedes that
he does not have any medical training; accordingly, his lay assertion cannot create a
triable question about a serious medical need.

       Sustaita has one last challenge about Dr. Sood’s treatment. He argues that
Dr. Sood recklessly declined to refer him to a specialist after his second bicep injury. He
observes that Dr. Sood referred him to a specialist after his third bicep injury, and, he
surmises, if Dr. Sood had referred him to this specialist after his second injury, the
specialist could have prevented long-term damage to his bicep.

       A jury could not find that Dr. Sood’s decision declining to refer Sustaita to a
specialist after the second injury violated the Eighth Amendment. That decision was
constitutionally sound unless “no minimally competent professional would have so
responded under those circumstances.” Sain v. Wood, 512 F.3d 886, 894–95 (7th Cir.
2008). But as the district court observed, because Dr. Sood‘s decision to follow
conservative treatment worked well after the first injury, he reasonably applied it to the
second injury. We recognize that, after the third injury, Dr. Sood referred Sustaita to a
No. 19-3316                                                                         Page 4

specialist. But no medical evidence suggests a specialist was needed to treat the second
injury. Sustaita disagrees, arguing that the specialist critiqued Dr. Sood’s earlier
treatment, both orally and in writing. But Sustaita submitted no admissible evidence of
an oral criticism. See Cairel v. Alderden, 821 F.3d 823, 830 (7th Cir. 2016). Rather, he
proffered an unsworn prison grievance in which he alleged that the specialist critiqued
Dr. Sood. The specialist is not a defendant, so Sustaita’s assertion about what the
specialist purportedly said is inadmissible hearsay. See id. As for a written critique,
Sustaita points to the specialist’s comment in Sustaita’s medical record that his
longstanding bicep rupture “cannot be addressed.” But that comment does not refer to
Dr. Sood, let alone critique his work, so it cannot alter summary judgment.

       Finally, to the extent that Sustaita reprises his claim that the other defendants
were deliberately indifferent to his medical needs, his argument fails. First, Dr. Sood
was already treating Sustaita properly, and prisoners do not have the right to dictate
different medical treatment from others. See Arnett v. Webster, 658 F.3d 742, 754 (7th Cir.
2011). Second, as the district court noted, the record showed that none of the other
defendants had authority to override Dr. Sood’s treatment plan. A failure to go beyond
the duties of one’s job to treat a prisoner already receiving medical attention does not
violate the Eighth Amendment. See Burks, 555 F.3d at 595.

                                                                               AFFIRMED